Case 1:19-cv-02462-JMS-DLP Document 58-1 Filed 10/03/19 Page 1 of 6 PageID #: 532




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


                                             )
  JOHN M. KLUGE,                             )
                                             )
                  Plaintiff,                 )
                                             )
  v.                                         )         Case No. 1:19-cv-02462-JMS-DLP
                                             )
  BROWNSBURG COMMUNITY                       )
  SCHOOL CORPORATION,                        )
  JAMES SNAPP, Superintendent of             )
  Brownsburg Community School                )
  Corporation, in his official capacity,     )
  PHIL UTTERBACK, President of the           )
  Brownsburg Community School                )
  Corporation School Board, in his           )
  official capacity,                         )
  JODI GORDON, Human Resources               )
  Director of Brownsburg Community School )
  Corporation, in her official capacity, and )
  BRET DAGHE, Principal of Brownsburg )
  Community School Corporation High          )
  School, in his official capacity,          )
                                             )
                  Defendants.                )


                DECLARATION OF SAMUEL WILLIS IN SUPPORT OF
      INDIANA YOUTH GROUP, INC.’S MOTION TO INTERVENE AS A DEFENDANT

  I, Samuel Willis, declare as follows:

         1.      I am a student at Brownsburg High School. I am an Indiana resident of eighteen

  (18) years of age and make this declaration based on my own personal knowledge. If called as a

  witness, I could and would testify competently as to the matters set forth herein.

         2.      I have been a student at Brownsburg High School since my freshman year, in 2016.

  I am now a senior.
Case 1:19-cv-02462-JMS-DLP Document 58-1 Filed 10/03/19 Page 2 of 6 PageID #: 533




         3.      I am a transgender man. I legally changed my name to “Samuel” and my gender

  marker to male on June 11 of this year.

         4.      At Brownsburg High School, I am a member of the Equality Alliance. I am also a

  representative of the Equality Alliance, which means I help organize some of the group meetings.

  I first started attending Equality Alliance meetings at the beginning of my freshman year.

         5.      There are approximately five to ten transgender students currently in the Equality

  Alliance. The exact number is hard to gauge given that not all transgender students are “out,” and

  not every student attends meetings regularly.

         6.      I have been involved in orchestra since sixth grade, playing the violin. The middle

  school orchestra program was how I first met Mr. Kluge, though we had little contact at the time.

  Once I started attending Brownsburg High School in ninth grade, I was enrolled in Mr. Kluge’s

  freshman orchestra class.

         7.      When I was in eighth grade, I realized that I am transgender. Before the beginning

  of my sophomore year of high school (the 2017-2018 school year), I decided to publicly transition.

  In anticipation of this, I emailed my school counselor that I would be using the name “Samuel” (or

  “Sam”) and masculine pronouns going forward. My counselor said that she would notify my

  teachers about my transition. Around the same time, my mother emailed Mr. Kluge directly to

  notify him of my new name, because he had known me before my transition and she anticipated

  that he might have difficulty with the change.

         8.      Mr. Kluge did not respond to my mother’s email and, even though my counselor

  had notified him of my name and pronoun change, Mr. Kluge referred to me on several occasions

  as “Miss Willis.” One of these occasions was in front of a group of my friends in orchestra class,

  which caused confusion and led to other students asking me whether I was a boy or a girl, which



                                                   2
Case 1:19-cv-02462-JMS-DLP Document 58-1 Filed 10/03/19 Page 3 of 6 PageID #: 534




  was very upsetting. During the first week of class, a substitute teacher in Mr. Kluge’s orchestra

  class passed out folders labeled with students’ names for holding sheet music, and the folder I was

  given was labeled with my dead name (my prior, feminine name), which was distressing.

         9.      In the early fall of my sophomore year, my orchestra class put on a fall concert. For

  the concert, male students were expected to wear tuxedos, and female students were expected to

  wear dress-like female uniforms. My mother asked that I be allowed to wear a tuxedo, but she was

  informed by the administration that, unless I had changed my name and gender marker in the

  “PowerSchool” database, Mr. Kluge would require me to wear a female uniform. I had not

  previously been aware that I could change my name and gender marker in the PowerSchool

  database. Once the school informed me of this option, my mother submitted a letter from herself

  and my father, as well as a letter from my healthcare provider, requesting the name and gender

  marker change. My name and gender marker were changed in PowerSchool in late September or

  early October of 2017, and I was allowed to wear a tuxedo to the fall concert. Additionally, after

  my name change in PowerSchool, Mr. Kluge stopped referring to me as “Miss Willis.”

         10.     During the 2017-2018 school year, Mr. Kluge used last names to refer to the

  students in my orchestra class. However, he would occasionally use gendered honorifics only when

  referring to cisgender students - such as “Miss So-and-so,” or “Mr. So-and-so.” He would also

  sometimes use gendered pronouns with cisgender students. Mr. Kluge never used gendered

  pronouns or honorifics to refer to me, the only transgender student in that class, after my name and

  gender marker change in PowerSchool.

         11.     Mr. Kluge’s use of last names in class made the classroom environment very

  awkward. Most of the students knew why Mr. Kluge had switched to using last names, which




                                                   3
Case 1:19-cv-02462-JMS-DLP Document 58-1 Filed 10/03/19 Page 4 of 6 PageID #: 535




  contributed to the awkwardness and my sense that I was being targeted because of my transgender

  identity.

          12.    Mr. Kluge’s behavior also caused awkwardness and difficulty during the end-of-

  year orchestra awards ceremony. Mr. Kluge began by calling the names of the freshman orchestra

  class. The transgender students in that class were not present at the ceremony, so Mr. Kluge called

  students by their first and last names. When he began calling names for my class, however, Mr.

  Kluge switched to using only last names. It was immediately apparent that this behavior was

  causing confusion, frustration, and awkwardness for the students and families present. Finally, Mr.

  Kluge adapted midway through the class names and began calling students’ first and last names.

  This was the only instance in the entire school year in which Mr. Kluge used my correct first name.

          13.    During the 2017-2018 school year, I discussed with Aidyn Sucec that he was also

  encountering difficulty with Mr. Kluge in his freshman orchestra class. I had known Aidyn for

  some time, including before we each started transitioning. During the 2017-2018 school year,

  Aidyn presented publicly as and was known to be transgender.

          14.    Even now, it hurts to think about how Mr. Kluge treated me that year. I have been

  lucky to have a lot of support from my friends and family, and have tried not to let one person’s

  actions bring me down. But it hurts to think that a teacher - someone I was supposed to look up to

  - was expressing such a negative opinion of me and trying to control my identity. For a while, I

  hesitated to come out because I was worried that what I was feeling and experiencing was wrong,

  or that maybe I was just making it up. Mr. Kluge’s actions brought all those anxieties back after I

  had finally achieved confidence in myself.

          15.    I know that Mr. Kluge’s actions also upset my family, who worked so hard to help

  me feel comfortable with myself and my transition. My family expressed anger and hurt that Mr.



                                                  4
Case 1:19-cv-02462-JMS-DLP Document 58-1 Filed 10/03/19 Page 5 of 6 PageID #: 536




  Kluge thought he knew better than they did, and that his actions exposed me and other transgender

  students at Brownsburg High School to widespread public scrutiny.

         16.    I truly believe that if everyone in my life had refused, like Mr. Kluge, to use my

  corrected name, I would not be here today.




                                                 5
Case 1:19-cv-02462-JMS-DLP Document 58-1 Filed 10/03/19 Page 6 of 6 PageID #: 537
